 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanteeRiverWool Combing Company, Inc.andTextileWorkers Union of America,AFL-CIO.Cases II-CA-5120, 11-CA-5130, and 11-RC-3575May 10, 1974DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 21, 1973, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions 2 of the AdministrativeLaw Judge and to adopt both his recommendedOrder and his recommendation that Respondent'sobjections3 to conduct affecting the results of theelectionheld on October 12 and 13, 1972, beoverruled in their entirety, and that the Board takesuch further action as is appropriate.We agree with our dissenting colleague and theAdministrative Law Judge that "the Union promot-ed,or at least tolerated, a misconception" thatemployee Pringle might have been discharged unlaw-fully in violation of Section 8(a)(3) of the Act, andthat the timing prevented any adequate refutation byRespondent.However, we do not agree with thedissent's view that this warrants setting aside theelection. Respondent did in fact unlawfully dischargetwo other employees in violation of Section 8(a)(3)and engaged in other numerous and wide-rangingunlawful actions, including interrogating employeesabout their union activities, threatening that unionactivitymight endanger their jobs, threatening thatthe plant would be closed if the Union won, andcreating the impression of surveillance of unioniRespondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvincesus thatthe resolutionsare incorrectStandard Dry Wall Products,Inc,91NLRB 544, enfd 188 F 2d 362 (C A. 3) We have carefullyexamined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adopt,pro forma,theAdministrativeLaw Judge's conclusionthatRespondent did not grant awage increase to its employeeson July 30, 1972,in order to induce them torefrainfrom supporting the Union, and further that employees GwendolynCooper and Bertha Brunson were not discriminatorily discharged by210 NLRB No. 77activities. In the face of this severe and extensiveunlawful conduct by Respondent, including twodiscriminatory discharges, our dissenting colleagueargues that the Union's implied assertion that yet athird discriminatory discharge "falsely characterizedtheEmployer as having callously discharged anemployee" and thus should cause the election to beset aside.Whatever characterization of the Respon-dent might result from the false imputation to it of anunlawful discharge of Pringle (an imputation we inno way condone) that characterization had alreadybeen doubly earned by Respondent's unlawfuldischarges of Brown and Nesmith, and perhaps by itsother violations of the Act. To concludein thesecircumstances that the Pringle incident had signifi-cant or decisive impact on the electorate is to join theBellman4 in believing that "What I tell you threetimes is true."Weslock, Division of Tool Research &Engineering Corporation,199 NLRB 549, on whichour dissenting colleague relies, there was no othermisconduct by the employer, and the AdministrativeLaw Judge correctly distinguished that case andoverruled the objection.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,SanteeRiver WoolCombing Company, Inc., Jamestown, South Caroli-na, its officers,agents, successors,and assigns, shalltake the action set forth in the said recommendedOrder.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Textile Workers Union ofAmerica, AFL-CIO, and that, pursuant to Section9(a)of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein5 for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.Respondent in violation of Sec. 8(aX3) of the Act.3In the absence of exceptions thereto, we adopt,pro forma, theAdministrative Law Judge's conclusion that Respondent's Objections 1, 2,4(a), 4(b),4(c), 4(d), and 4(e) are without ment.4Carroll, "Huntingof the Snark"5The partiesstipulated,and we find,that the following employeesconstitute a unit appropriate for collective bargaining within the meaning ofSec 9(c)(I) and Sec 2(6) and(7) of the Act-All productionand maintenance employees employed by the Employerat its Jamestown, South Carolina,plant,but excluding all office clericalemployees,professional employees, guards,and supervisors as definedin the Act. SANTEERIVER WOOL COMBING CO.,INC.531MEMBER KENNEDY,dissentingin part:The Union's deliberate election eve rrusrepresenta-tion to a group of about 60 employees that theEmployer had discharged an employee because of hisunion activities, when in fact the Union knew thatthe Employer had granted the employee a medicalleave of absence,was so substantiala misrepresenta-tion as towarrant setting aside the election. I wouldsustain theEmployer's objection to the election onthat ground and direct that a new election be held.Employee Pringle's last day of employment at theEmployer was on June 29, 1972, at which time hewas granted a medical leave of absence. Later, inJuly or early August 1972, the Union filed an unfairlabor practicecharge allegingthat Pringle had beenterminatedinviolationof the Act. The Unionwithdrew that charge, however, in early Septemberwhen it learned that Pringle had not been terminatedbut was on a medical leave of absence. Nevertheless,on October 11, 1972, which was the day before theelection began, the Union filed a second chargemaking the identical allegation concerning Pnngle asset forth in the earlier charge.On the night before the election, the Union held ameeting which was attended by about 60 employees .6At the meeting, the union representative madestatementsconcerning the second charge which theUnion had filed earlier that day in Pringle's behalf.Pringle himself also spoke at the meeting in supportof the Union. The next day Pringle served as theUnion'selectionobserver and also voted in theelection without challenge.The Administrative Law Judge found that, whilethe Union made no express statement at the October11meeting that Pringle had been discharged forunion activity, the statements that were made"certainly lent themselves to an interpretation by thepeople present that such might be the case." TheAdministrative Law Judge also found that the Unionknewat that time that Pringle actually was on amedical leaveof absence. The Administrative LawJudge concluded: 7Thislastminute misrepresentation not only wasmade so late as to deny the Employer an opportunityto reply,but also it was made to such a large numberof employees on election eve that it should reason-ably be expected to have had a significant impact onthe election.8Furthermore, the misrepresentation concerned jobsecuritywhich is a matter of importance to allemployees. The Employer was portrayed as havingcallouslydischarged employee Pringle when theUnion knew that the Employer had not done so, butinstead had given Pringle a medical leave of absence.In these circumstances,Iwould follow the princi-ple established by the Board inWeslock, Division ofTool Research & Engineering Corporation,199 NLRB549. In that case,the union distributed a newspaperon the day of the election and misrepresented that anemployee had been "arbitarily fired" after sustainingan injury on a new piece of equipment. The unionalsomisrepresented that the employer had refusedhis request for a transfer. The union stated that it hadfileda charge with NLRB and provided theemployee with an industrial accident attorney.The Board held:We find, contrary to the Acting RegionalDirector,thatthesemisrepresentationsweresubstantial departures from the truth made at atime when the Employer had no effective oppor-tunity to reply and thus may reasonably beexpected to have had a significant impact on theelection. In our view, the newspaper statementsconcerningBradford falsely characterize theEmployer as one who subjected an employee tothe hazards of a new and unfamiliar machine andthen,when the employee was injured, callouslydischarged him. It is reasonable to believe, andwe find, that this characterization, which wasconveyed in a context designed to convince theemployees that the Petitioner was in possession ofthe facts of the matter, and which concerned theimportant matter of job security, must have had asignificant impact on the employees causing themto adhere to Petitioner for protection.I conclude that the Union promoted, or at leasttolerated, a misconception among the people atthemeeting as to Pringle's true employmentstatus and that the timing of the Union's actionprecluded a response by Santee [the Employer] tothat situation.6There wereapproximately 269 eligible voters.4Notwithstanding this conclusion,theAdministrative Law Judgerecommendedthat the Employer's objection be overruledIn his view, theUnion'smisrepresentationdid nothave anappreciableimpact on theelection inviewof the intenseand prolonged campaign andthe fact that theEmployer engaged in conduct violative of Sec 8(a)(1) and discharged twoother employees in violation of Sec. 8(a)(3). I donot agree In my opinion, itIn the presentcase,as inWeslock,theUnion'smisrepresentation was a substantialdeparture fromthe truth; was made ata time so closeto the electionas to deny the Employer an opportunity to reply; wasconcerned with the important matter of job security;and falsely characterized this Employer as havingisnot appropriate to excuse the Union'smisrepresentation concerningPnngle by balancing it against other misconduct engaged in by theEmployer.If the conduct of one partydestroysthe laboratory conditions ofthe election, it is illogical to find that additional improper conduct by theother partyrestores the laboratory conditions.8HollywoodCeramicsCompany,Inc.,140 NLRB 221. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDcallously discharged an employee instead of grantinghim a medical leave. Accordingly, I would sustaintheEmployer's objection and direct that a newelection be held.consideration of the briefs filed by all parties in July of1973, I make the following:FINDINGS AND CONCLUSIONSDECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: This is aconsolidated proceeding heard before me in Charleston,South Carolina, on April 18, 19, May 16, 17, 18, and 22,1973.Case I1-RC-3575isa representation proceeding;involved therein is the validity of certain timely objectionsfiled byRespondent-Employer, herein called Santee,' tothe conduct of a Board election. The objections, insubstance,allege thatthe Charging Party-Petitioner,hereincalled the Union,threatened and intimidated employees inthe voting unit, made material misrepresentations, andotherwise engaged in improper electioneering,all of whichprecluded the holding of a fair election and rendered theresults of that election, in which the Union prevailed,invalid.CasesI I-CA-5120 and 1l-CA-5130 arisefrom timelyunfair labor practice charges filedby theUnion againstSantee.The consolidated complaint, dated January 31,1973, based upon these charges and amendedprior to theopening of the hearing,alleges that Santee by interrogatingand threatening its employees, by creatingan impression ofsurveillance and by granting a wage increase,unlawfullyinterfered with the organizational rights of its employees inviolation of Section 8(aXl) of the National Labor Rela-tions Act, as amended.The complaint further alleges thatSanteeunlawfullydischarged four of its employees,Gwendolyn Cooper,Joe Brown,Bertha Brunson, andJames Nesmith, in violation of Section 8(a)(3) and (1) ofthe Act.Because both the representation case and the unfairlabor practice proceedings involved the same parties, theRegional Director for Region 11, of the National LaborRelations Board on October7, 1972,directed that thesematters be consolidated for hearing,ruling, and decisionby an Administrative Law Judge with a further directivethatthereaftertherepresentationproceeding,CaseI1-RC-3575, be transferred to and continued before theBoardinWashington, D.C.2At theopening of the hearing, however,counsel agreedthat although the parties were the same and the relevantconduct occurred during the salve periodof time-essen-tially during an organizational campaign-the events uponwhich the respective representation and unfair laborpractice cases were based could be considered separately.Accordingly, and also byagreementof all the parties, theevidence as to these matters was taken separately and willbe separately considered hereunder.Upon the entire record in this consolidated proceeding,upon my observation of the witnesses,and after due1.JURISDICTIONSantee is a South Carolina corporation with a plant inJamestown,South Carolina, where it is engaged in themanufacture of textiles.During the year preceding theinstant proceeding,a representativeperiod,Santee admit-tedly received at its Jamestown plant more than $50,000worth of goods and materials from outside the State ofSouth Carolina and admittedly shipped goods and materi-als,worth in excess of that amount, from its Jamestownplant to points outside South Carolina.The complaintalleges,the answer admits, and I find that Santee is anemployer engaged in commerce within.he meaning ofSection 2(6) and(7) of the Act.The complaint and answerlikewise establish, and I find,that the Union is a labororganization within the meaning of Section 2(5) of the Act.Jurisdiction is properlyasserted herein.II.THE UNFAIR LABOR PRACTICE PROCEEDINGA.Section 8(a)(1): Interference,Restraint andCoercion1.Interrogation and threatsThe organizationalcampaign at Santee began in June of1972 andculminated in a Board-conducted election inOctober 1972. The Union's vigorouscampaign toenlist thesupport ofSantee employees was countered by a numberof otherSantee employeeswho constitutedthemselves asan in-plant antiunioncommitteeand distributedantiunionleaflets.Severalof these employees sought and obtainedleave from Santeeso that they could carryon thisactivity.In addition,Santee itself throughits supervisory hierarchyand with advice of counselengaged in a broad andsystematizedprogram to discourage its employees fromadherenceto the Union.The complaintalleges numerous instances of interroga-tion and threats directed by Santee's supervisory andmanagement officials to Santee employees as violative ofSection8(aXl) of the Act.Santee admits that thesupervisorsand officials named in the complaint are itsagentsbut denies that they engagedinunfair laborpractices. A number ofthese instancesare discussed below.EmployeeBertha Brunsonworked in the wool-sortingdepartment,was anactive union adherent, and served as aunion observer in the Octoberelection.3In late June orearly July, towardthe beginningof the union campaign,RobertBaker,supervisorin that department,summonedBrunsoninto his office.Brunson testified thatonly she andBakerwere present and that the following conversationensued.Bakerasked whether she thoughta union wouldwork in the plant. She repliedthat she thoughtitwould beThename of Respondent-Employer appears as corrected at theconsolidated hearing.hearing.A motion byGeneral Counsel,unopposed, to correct a minor3Brunson was discharged on October30, 1972,a few weeks after themistake in the transcript is granted.election.The legality of that discharge,alleged in the instant complaint as2On April 6,1973, the Board issued a Decision and Order expanding thediscriminatorily motivated,will be discussed later in this Decision.scope of the objections in the representation case to be considered at the SANTEERIVER WOOL COMBINGCO., INC.fine.When Baker asked why, Brunson said she had workedin a union shop before. Baker then asked specificallywhether Brunson would like a union at Santee andBrunsonresponded affirmatively.When Baker stated thathe had never worked in a union shop, Brunson suggestedthat Baker could not know what a union job was all about.Baker acknowledged meeting and talking to Brunson onthis occasion but gave a different version of the conversa-tion. In this connection Baker stated that at the beginningof the organizational campaign in June, he commencedinterviewing employees individually with respect to theUnion's efforts to get them to sign union cards. He statedfurther that after a few days he found he had too manyemployees to interview individually and began meetingwith the employees two at a time with a fellow-supervisoralso in attendance. Baker testified that his meeting withBrunson was of the latter variety and that supervisor JulieWashington was present. According to Baker, Brunsonbecame "a little bit agitated" when he and Washingtondiscussed the Union with her, and Brunson asked himwhether he had ever belonged to a union. Baker said hehad not. Baker denied asking Brunson how she felt abouttheUnion or whether she had signed a union card. Hestated further that his meeting with Brunson was "just anormal meeting, discussing the signing of the cards, andthe strike that she was likely to be involved in, and theriots, and so forth and so on, these things."JulieWashington testified that she was present at theconversation.She stated, as Baker did, that anotheremployee was also present, but neither identified the otheremployee. Washington also could not recall the day or themonth of the meeting. She recalled that all Baker did was"read the letters that the manager of the plant sent out andthe pamphlets and things, and explain it to the [employ-ees]." She corroborated that Brunson asked Baker whetherhe ever belonged to a union but denied that Baker askedBrunson how she felt about the Union or any otherquestion about the Union.Appraising the foregoing testimony, it is clear that Bakerdid talk to Brunson. Washington could recall few of thesignificant details except for her recollection that Bakerhad asked Brunson no questions concerning union matters.Baker also denied making such inquiries. Neither Bakernor Washington identified the other employee they saidwas present. Baker did admit, however, that he had late inJune conducted individual interviews with employees. Healso acknowledged that his meeting with Brunson was "justa normal meeting" including talk of "the strike she waslikely to be involved in, and the riots, and so forth."Against this background and on the totality of thetestimony, I find that the testimony of Brunson morecredibly reflects what actually was said, and that Baker inthe course of the "normal" remarks he admittedly madedid interrogate Brunson as to her union attitudes and herdesire to have the Union in the plant.Another instance of alleged interrogation involvedemployees Flint Brockington and James Nesmith-thedischarge of the latter will be discussed later-and Santeesupervisor Adam West. Flint Brockington testified that heattended most of the union meetings and that after almostevery suchmeeting,West would ask how many employees533were going and who was there. Brockington testified thathis coworker,James Nesmith,was usually present whenthese inquiries were made and that West would requestthat they not mention to anyone that he was making theinquiries.James Nesmith corroborated the testimony ofFlintBrockington.West did not testify and thestatementsof Brockington and Nesmith are undisputed.I credit theirtestimony and find that Adam West did interrogateBrockington and Nesmith concerning employee attend-ance at union meetings.A third allegation in the complaint relates to a conversa-tion between Supervisors Henry Stewart and NorvereeVice on the one hand and employees Gwendolyn Cooperand Annette Green on the other.According to Cooper--her later discharge,also alleged as an unfair laborpractice,willbe discussed later-this conversation oc-curred in July. All indications are that it was one of theseries of meetings initiated by management in which twomanagement officials summoned in two employees toconveymanagement'sviews concerningunionization.Cooper testified that in the course of Stewart's remarks, heinformed Cooper and Green that things would be better ifthey would bring their problems to the Company instead ofbringing in the Union. Stewart's version of his remarks wasnot substantially different.According to Stewart, he said,"I feel and we feel as supervisors that if she had any kindof problem whatsoever that we feel, and I feel,that sheshould come to the supervisors first before going out tosomeone else."SupervisorVice's testimony was in substan-tial accord.Ifind no violation of the Act in this interchange. AsSantee correctly contends,neither Cooper's version norStewart'sversionof his remarks would sustain theallegation of the complaint that Stewart uttered a threat.And it would be straining simple language to regard such astatement in the particular context as a promise of benefit.Rather,Ibelieve and find that Stewart's comments, fairlyconstrued,amounted to no more than a legitimateexpression of opinion as to the relative advantage ordisadvantage of union representation.Gwendolyn Cooper, however, testified to another con-versation with Supervisor Robert Baker, previously men-tioned,which was of a different tenor.According toCooper only she and Baker were present at this conversa-tion which took place in Baker's office early in August. Inthe course of Baker's comments about the Union,Coopertestified,Baker asked her if she felt the Union could doanything for her and she replied affirmatively. Baker thencontinued his comments, told her he was afraid that if shekept on conducting herself with the Union she probablywouldn't have a job,asked her if she had signed a unioncard and how the other girls felt about the Union.According to Cooper,Baker 2 or 3 weeks later again askedher whether she had attended union meetings and she said"Yes."Cooper's discharge occurred on September 15,1972.Baker testified that except for a single conversation withCooper at her work station when he suggested that theydiscuss the company letters and pamphlets she had beenreceiving,he had never talked to Cooper concerning theUnion,had never questioned her concerning union matters 534DECISIONSOF NATIONALLABOR RELATIONS BOARDor threatened her with loss of her job if she continued herunionactivity.Santee argues that Cooper was not a credible witnesseither with regard to the foregoing conversations or withregard to the events relating to her later discharge. (Asnoted, the matter of Cooper's discharge will be discussedlater.)With respect to the matter here involved, Santeeargues that Baker's testimony should be credited. On theother hand, the record makes it clear that Baker vigorouslycarried out his instructions to propagandize the employeesfor the Company and against the Union, and as alreadyrelated in connection with his talk with Brunson, wasadmittedly less than restrained in his comments about theadverse consequences of unionization including strikes,riots,and the like. In the light of these considerations, Ifind Cooper's account of the conversations here in issuethe more credible. I find therefore that Baker did questionand those of her fellow employees and that Baker didthreaten Cooper that she would probably lose her job if shecontinued her unionactivity.The nextincident related here concerns an interchangebetween employee Gerald Fordham and Supervisor JohnWaddill. Fordham testified that Waddill spoke to him atFordham's work station in mid-July 1972 and askedwhether Fordham had signed a union card and whether heattended union meetings.When Fordham said"Yes" toboth queries, Waddill informed Fordham, according to thelatter, that the Union would do nothing for Fordhamexcept to make him lose his job, his automobile, and hishome. On cross-examination of Fordham, it appeared thathe was later discharged and a stipulation was entered intothat an unfair labor practice charge predicated on histermination was dismissed.Waddill confirmed that he had talked to Fordham at thelatter'swork station but said that it occurred in late June.According to Waddill, he did inform Fordham about the"dangers" involved in signing a union card but deniedasking Fordham about any union activity or threateninghim with loss of job, automobile or home. In thisconnection Waddill testified that early in the organization-al campaign all the salaried supervisors had been carefullybriefed by a company attorney as to what they could say ordo with respect to the unionization campaign and had beeninstructed not to interrogate or question employees and notto make threats or promises of benefits. On the other hand,Waddill acknowledged that in the latter part of theorganizational campaign he and supervisor Jack Morganwould regularly have discussions with small groups ofemployees and would point out that in the event of a strike,employees could lose their furniture, homes, and cars, thatithad happened in other places and, while not saying itwould happen at Santee, it could happen.Fordham was a timid but credible witness. I reject thesuggestion that his testimony was fabricated out of piqueor resentment over his discharge. Indeed, supervisorWaddill corroborated Fordham's testimony in part. More-over,Waddill's candor as to the instructions he and hisfellow-supervisors received as to what they could say or doand as to what they actually said or did suggests that thefine lines drawn in this area between permissible orimpermissible conduct might have been too sophisticatedfor the Santee supervisors,untrained in the law, to observeas they carried out their instructions to propagandize theemployees against unionization.Even without reference toother evidence of record, the testimony of Waddill andBaker alone persuasively indicates that the line ofpermissible conduct was breached.In short,and on the basis of the testimony in the record,I am satisfied and find that Waddill did question Fordhamabout signing a union card and attending Union meetingsand that Waddill did indicate to Fordham that unionactivitywould imperil his job,his automobile, and hishome.Anotherincident alleged in the complaint has to doagain with supervisor Robert Baker and involves employeeGladysMae Taylor. Gladys Mae Taylor testified thatduring the organizational campaign,she had two conversa-tions with Baker in the course of which Baker asked herwhether she had signed a union card and also askedwhether she and other employees were attending unionmeetings.When Taylor made affirmative replies to thesequestions,Baker, accordingtoTaylor,askedifTaylorknew the plant might have to close if the Union got in. Onvigorous cross-examination,Taylor,who was obviously nota sophisticated witness,manifested some confusion inprecisely delineating the precise sequence and content ofthe two separate conversations with Baker but wasunequivocal as to the basic substance of Baker's remarks.Baker denied generally questioning employees aboutunion activities and stated that he followed the companyattorney's instructions, previously described, to the letter.He did admit, however,holding regular meetings withemployees in which he discussed,inter alia,the subject ofplant closings,a subject which was also mentioned inliterature disseminated to the employees by Santee. Thereferenceswere,of course, to plants other than Santee.Baker testified that he had merely informed the employeesthat the other plants had closed because of "addedencumbrances" and stated also "although it is unlikely tohappen here, I hope not"Here, again,Iam satisfied and find that in theadmittedly broad campaign waged by Santee among itsemployees to discourage their union affiliation, Baker, toocrossed the fine line drawn by the Company's legal advisor.IcreditTaylor's testimony and find that Baker didquestion her concerning union matters and suggested thatunionization might result in the closing of the Santee plantas had occurred in other places.The foregoing discussion makes it plain and I find thatSantee, through its agents and supervisors, engaged in abroad pattern of antiunion conduct which includedinterrogation and threats directed to employees to dissuadethem from their organizational efforts.Examination of thepleadings and the long record in the instant case readilydiscloses that neither all the allegations nor all the evidencerelating to alleged interrogation and threats has been herefullyexplored.Generally speaking,GeneralCounseladduced testimony in support of the allegations andSantee,which denied the allegations,proffered counter-vailingtestimony.Detailedconsiderationof all theallegations and evidencein this regard would unduly SANTEE RIVER WOOL COMBING CO., INC.535enlarge this Decision, and further findings of interrogationand threats violative of Section 8(a)(l) of the Act, if made,would be purely cumulative. Moreover, such findings, ifmade, would not affect the scope of the relief which wouldbe appropriate.Accordingly, I conclude that furtherconsideration of this aspect of the case is not warranted orappropriate. On the basis of the matters already set forth, Ifindand conclude that Santee by interrogating andthreatening its employees violated Section 8(a)(1) of theAct.2.Thewage increaseParagraph 7(e) of the complaint alleges that Santeegranted a wage increase to employees on July 30, 1972, toinduce them to refrain from supporting the Union. Santeedenies the allegation.The issue thus presented may be quickly disposed of.The only evidence proffered by General Counsel in thisregard wasthe testimony of Bertha Brunson that in July orAugust 1972, during the period the organizational cam-paign was in progress, she received a nickel raise and that acouple of years ago or longer than that she had received adime raise. She testified further that she knew nothingabout the nickel raise before she got it, and in answer tothe question whether anyone told her why she got it, herreply was "Nobody didn't tell me nothing."Such a testimonial showing is obviously insufficient tosupport a finding that a wage increase was given to induceBrunson or other employees to refrain from engaging inunion activities.Parenthetically, also it bears note thatGeneral Counsel, while not waiving any allegation ofunfair labor practice made in the complaint, makes nomention ofthe instant allegation in his otherwise able andcomprehensive brief. Moreover, testimonial and documen-tary evidence adduced at the hearing by Santee withreference to this issueindisputably establishes that the raiseBrunson received in August 1972 was not a nickel an hourbut a dime, that it was part of a general increase given allemployees, that a similar general wage increase had beengiven the employees 1 year earlier when no organizationcampaignwas current and that these increases werepursuant to a company policy initiated in 1971 to reviewwages and give a general increase once a year.Upon the foregoing showing, I conclude that thisallegationof the complaint is not substantiated on therecord.by telling them Santee knew who was attending unionmeetings and had a list of union adherents. Testimony insupport ofthis allegationwas givenby employee FlintBrockington who stated that about a week before theelection there was a meeting attended by Miklaszewski,SupervisorsWaddill and Morgan, and five or six employ-ees in one of the plant lunchrooms;that Miklaszewski toldthe group, among other things, that the Union was no goodand would take the employees' paychecks; that he knewthe employees who attendedunion meetingsand had a listof them.Employee Nesmith also testified as to thismeeting.He also stated that it took place about a weekbefore the election; that Miklaszewski said he didn't wanta union in the plant;that all the union wanted to do was todeduct from the employees' paychecks;that he had a list ofall the employees who hadsigned acard; and that he hadevery name of the individuals attending union meetings.Nesmith said that the meeting with Miklaszewski tookplace in the plant TV room, and that there were a "bunch"of people there which heestimatedas numbering 25 to 50including supervisors Waddill and Morgan.Admittedly there were discrepancies in the testimony ofBrockington and Nesmith as to whether the meeting inquestion occurred in one of the plant lunchrooms or theplant TVroom and as to the number of employees inattendance.However,their testimony was consistent as tothe tenor of Miklaszewski's remarks.Moreover,supervisorWaddill,testifying as a witness for Santee,confirmed thatsuch a meeting had taken place,that he and Morgan werein attendance, and that Miklaszewski had talked aboutunion cards and union meetings. Waddill denied,however,thatMiklaszewski said he had a list of employees or knewwhat employees had gone tomeetings.As is apparent from the foregoing, Waddill corroboratedin substantial part the testimony of Brockington andNesmith. In view of Waddill's admission that Miklaszewskidid talk about union cards and union meetings, I credit thetestimony of the two employees, contrary to the testimonyofWaddill, that Miklaszewski did convey the impressionthat he knew who was attending union meetings and thathe had a list of names of such employees. I find thatMiklaszewski did create an impression among the employ-ees that he was exercising surveillance over the employees'union activities and sympathies and thereby interferedwith their freedom to organize in violation of Section8(a)(1) of the Act.43.Creating an impression of surveillanceParagraph 7(i) of the complaint alleges that JosephMiklaszewski, Santee's president, in early October 1972created an impressionof surveillance among the employees4Miklaszewski was presented as a witnessby counselfor Santee but waswithdrawn without testifyingbecause counsel for the Union,the chargingparty,indicated its intentto tape record Miklaszewski's testimony TheAdministrativeLaw Judge indicated that,notwithstanding his views in thematter,controlling precedentdictated thatsuch taperecording would beallowedsubjectto tight restrictionsthat it not be allowed to interfere withthe presentation of testimonyin any way and that the official reporter'stranscriptwould be the only official record of thetestimony given.Nevertheless,Miklaszewski was withdrawn as a witnessand alater offer ofproof as to what hewould testify to, if he had elected to testify,was rejected.B.Section8(a)(3):The DischargesThe complaint alleges thatSanteediscriminatorilydischarged four of its employees, Gwendolyn Cooper, JoeBrown, BerthaBrunson,and James Nesmith, in violationInasmuch as the official reporter would in any event transcribe whateverMiklaszewski testified to,the prejudice to Santee would appear to beminimal. Extensive citationof authorityto validate that the ruling here wasa proper exercise of discretion would be superfluous.The controllingconsiderationsare lucidly set forthinMarriotCorporation v. N.LR.B., 417F 2d 176, 177-178 (C.A 4, 1969)And seealsoDaisy's Originals Inc, ofMiami,187 NLRB 251, In. 1 (1970). Indeed, Santee in its bnef concedes thatthe ruling herein was dictated by "procedural precedents"but challengesthe validityof those precedents. Santee's claim of prejudice is rejected. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8(a)(3) and(1) of the Act.Santee denies thatallegation.1.Gwendolyn CooperGwendolyn Cooper was discharged on September 15,1972, after some 4 years of employment at Santee.Certain relevant facts relating to the discharge arevirtually undisputed. Cooper applied for a leave of absencefrom her job beginning August 31, 1972, and endingSeptember 5, 1972. The application for leave was ap-proved. Cooper did not return on September 5, however.InsteadCooper'smother,Mrs. Staggers,who lived at adifferentaddress,called the plant that morning andrelayed amessage fromCooper that Cooper's 5-year oldchild was ill, and that Cooper would be out for a few days.On Friday, September 8, Cooper made a brief stop at theplant to pick up her paycheck but admittedly said nothingabout her absence from work. The following Monday,September 11, Cooper came to the plant to go to work.Standard practice at Santee was for an employee who hasbeen absent to report to the personnel office for a workpermit to return to work. Cooper, aware of this practice,reported to the personnel office. She was interviewed thereby CornellMcMakin, then employment manager forSantee,who, again pursuant to standard practice, asked foran explanation of her absence.The precise content of theinterview is in dispute but the result was that Cooper wastold to leave and return on the following day so that thematter could be looked into further. Actually, the nextconference occurred on Wednesday, September 13, andthis time McMakin and Supervisor Robert Baker togetherinterviewed her as to the reason for her absence.Here, too,the precise content of the discussion is in dispute, butCooper was told that the matter of the justification for herabsence would have to be further explored and she wasdirected to return on Friday, September 15. At the Fridaymeeting Cooper was told by McMakin and Baker that theyhad a sworn statement from someone that Cooper sabsence was for personal reasons,that her child had notbeen sick,and that they had no alternative but to dischargeher.A discharge because of an unwarranted absence or for afalse explanation for an absence is, of course, no violationof theAct, andthis is so whether the facts were or were notas Santee believed them to be. Accordingly,it isGeneralCounsel's burden, and General Counsel properlyassumesthat burden, to establish that the assigned reason wasmerely a pretext and that the real reason for the dischargewas Cooper's union activityand Santa's resentment andopposition to that activity.Preliminarily,Santee challenges the proposition thatCooper was active in the Union or that it was aware of thatactivity. I reject that challenge.While the record does notwarrant a finding that Cooper played a very active role inthe organizational campaign-other employees not dis-charged played a much more active role-I am satisfiedthat Cooper's own sympathies were known to Santee. Aspreviously found herein, Baker had questioned CooperconcerningtheUnion and had told herthat continuedunion involvement would probablyimperil her job.On the other hand,without more,this is insufficient toestablish that her discharge was attributable to antiunionmotivation. The fact is that Cooperwas absent from workfrom September 5 to September11with no explanationother than a call from hermother thatCooperwould beout for a few days because ofher child's illness.Moreover,while Cooper didcometo the planton September 8 to pickup her paycheck, she admittedlysaid nothingto anyoneabout her continuedabsence.Underthe circumstances andeven apart fromsettled practice,itwaswhollyreasonableformanagementto inquireas to the reasonfor aweek-longabsence.As indicated,there is considerable dispute as to theprecise contentof theinterviewsbetween Cooper, McMa-kin, andBaker.I find it unnecessaryto resolve all thedifferences.At minimum,it is clear that at the September11 conference, Cooper produced a doctor's slip showingshe had been to a Dr.Miller on Saturday,September 9,and thatMcMakinfelt thiswas inadequateto justify herabsencefor several daysprior thereto.There was discus-sion abouta visitto a doctor the prior Tuesday,5 andarrangements were made to have a further meeting whileMcMakin checkedinto the matter.Therewere alsodiscrepanciesas to exactlywhat was said at the secondmeeting,but itisclear that there was further discussionabout the veracity of Cooper's story abouther child'sillnessand whether,in fact,her absence had not beenattributableto personal and domestic problems.Finally, itisclear that at the final meeting on September 15McMakin had in hispossession a sworn statement fromAdlean Nole,private housekeeper for President Miklasz-ewski, that she had learned fromCooper'smother,Mrs.Staggers, a close friend,that Cooperhad in fact been inNew York during the week ofSeptember 5. Concluding onthis basis that Cooper had lied, Cooper wasdischarged.The testimonyof the several witnesses provides room forspeculation as to whether the facts were actually as statedin the Noleaffidavit,whether Cooperwas really in NewYork,and as to other aspects of this involved matter. Yetthe undisputed part of the recordcasts no reasonabledoubt that McMakinand Baker took the finalaction ofdischarge on the basisof the Noleaffidavit and their beliefthatCooper had falsifiedthe reason for her absence.On the basis of all the relevant evidence,I am satisfiedand find that the GeneralCounsel has not sustained hisburden of establishingthat the dischargeof Cooper was forantiunionreasonsproscribed by the Act and that theassigned reason was merely a pretext.2.Joe BrownEmployee JoeBrownworkedin the machine shopoverhauling machinery.He was discharged on September23, 1972,afterabout 6 years of employment,allegedly forviolating a no-smoking rule.Joe Brown was active in the organizational campaign,signed a union card,handled union cards, and attended5Cooper testified she had driven 18 miles to Georgetown to take herCooper testifiedthat upon receiving This information she did not arw pchild to seeher regular physician, Dr. Williams, but that on her way into theinto the doctor's office but obtained some medication from apharmacy anddoctor's office,a patientwho was leavingtold her the doctor wasnot in.took care of the child herself. SANTEE RIVER WOOL COMBINGCO., INC.531union meetings.It is undisputed that except for two ruleinfractionshereinafterdiscussedBrown was a goodworker.In this connection Brown testified that in Augustor Septemberof 1972Supervisor Jack Morgan called himinto a small office beside the combing room.According toBrown,Morgan opened the interview by telling Brownhow much his work was appreciated and that with 20 menlike Brown,they couldalmost run the mill.Morgan thenasked Brown whether he knew theUnionwas around andwhether he was taking part in it. Brown testified furtherthat he said "yes" to this inquiry, that Morgan turned"red," and said, "you know, a lot of you have got finehomesand new cars; and everything could be taken awayfrom you." 6The events which, according to Santee, precipitated thedischarge are not in controversy. Brown testified that onthe day before his discharge he was in the plant lunchroomon his lunch break and that, pursuant to his customarypractice,he left his grinding machine in the machine shoprunning andchecked it for proper operation when hereturned from lunch. On this particular day, Brown asusual lita cigarette before returning to work, but beforefinishing it decided to go back to check his machine.Accordingly,he left the lunchroom which was a smokingarea to go to the machine shop which was also a smokingarea.The passage from the lunchroom to the machine shopwas a hallway about 20 to 40 feet long and was posted as ano-smoking area.Brown testified,and his testimony in thisregardis corroborated and undisputed, that as he walkedthrough the passageway he cupped the lit cigarette in hishand and held his hand down at his side. SupervisorMorgan passed hun during this interval,stopped him andasked him if he were smoking.Brown said he was notsmoking and was merely carrying a lit cigarette in his hand.Morgan directed Brown to go to the plant office. SoonthereafterMorgan, joined by Supervisor Waddill, met withBrown in the office, told Brown that something would haveto be done about his offense, to go home and return thefollowing day. Brown complied. The following day,Miklaszewski-the evidence is in conflict as to whetherMorgan was also present-discharged him for smoking ina nonsmoking area.Reference was made in the course ofthe discussion to an earlier breach of a plant rule byBrown. The incident involved on that occasion occurred afew months earlier when Brown brought a friend into theplantto show the friend where he worked. Santee had arule against bringing unauthorized visitors into the plantand Brown was given a 2-day suspension for breaking therule.The critical facts here are not in question.Brown wasadmittedly in violation of a no-smoking rule which heknewabout. His protestation that he was not smoking butmerely carrying a lit cigarette cupped in his hand is, whileaccurate, not an exoneration of his break of the rule. Andifthe breach of the rule was the real reason for thedischarge,then certainly the discharge was not violative ofthe Act. On the other hand, other facts of record cogentlyargue that the assigned reason was merely a pretext.Credible evidence was adduced that other employees andsupervisors had violated the no-smoking rule with noresultant discipline.Santee countered with the defense thatit either was unaware of such violations and that where itwas aware took appropriate disciplinary action.Santee alsoadduced records showing a handful of instances covering aspan of over 10 years where a violation of the no-smokingrule had resulted in discharge. The only exceptions to thisprocedure,Santee contended,were situations where theoffending employee was new and may not have been awareof the rule. Brown,Santee argued,was aware of the ruleand had once before broken a different rule.Yet in total context Santee'saction here does notwithstand close scrutiny.Brown was in Santee's ownevaluation a highly competent employee. And dischargefor violation of the no-smoking rule was not an automaticprocedure.Moreover, credible evidence forcibly suggeststhat Santee had tolerated similar infractions,especiallywhen engaged in by supervisors.In addition,Brown'sconduct, while violating the letter of the no-smoking rule,was scarcely a flagrant violation.Brown,as supervisorMorgan observed, was merely carrying a lit cigarettecupped in his hand while proceeding through the hallwaybetween the lunchroom where smoking was permitted tothe machine shop where smoking was also permitted. Thedrasticdiscipline of discharge of a highly competentemployee under such circumstances strongly engenders aninference that extraneous considerations entered into thedischarge determination. And further support for such aninference derives from the fact that the determination took2 days to make and that it was thought necessary to invokethe services of President Miklaszewski in that regard. Thisdoes not square at all with the position of Santee that thedischarge of a nonprobationary employee for violating theno-smoking rule is virtually automatic. Rather, it wouldappear that the discharge sprang from the discovery madea few weeks earlier that Brown was an avowed unionsupporter. The hostility evinced by Morgan and Miklasz-ewski at that time is a more plausible explanation forSantee's readiness to seize upon the lit cigarette incident asa pretextto riditself of a declared union adherent and togivemeaning to its earlier comments as to the adverseconsequences of unionization.In sum,I findthat thedischarge of Brown was motivatedinwhole or in part by Santee's hostility to unionorganization.Ifind further that Santee by dischargingBrown violated Section 8(aX3) and (1) of the Act.3.BerthaBrunsonBertha Brunson was dischargedon November 2, 1972.Prior toher discharge Brunson, a 4-yeasemployee,workedin the sorting department. The reason assigned for herdischarge was that Brunson took leavewithoutpermissionto attend the funeral of an uncle.Brunsonhad previously6Brown testified that this statement made a particular impact on himbecause he did have a new home.Morgan denied ever talking to Brownabout the Union or mgwring about his union activities. In view of Santee'sadmitted program of having its supervisors interview all employees duringthe course of the organizational campaign,I credit Brown's testimony thatthe interview set forth did occur as he described it. Brown also testified toan interview with Santee's president, Miklaszewski,the next day which wasof the same tenor. As already noted, Miklaszewski did not testify andBrown's account of the latter interview is undisputed. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDmadeapplication for leave to attend the funeral and theapplicationhad been denied.Brunson wasvery active in the Union. She signed aunion card, solicited fellow employees to sign cards,attendedunion meetingsand actedas a unionobserver inthe October election.Santee was aware almostfrom thebeginningof the union campaign in late June of 1972 thatBrunson wasa union supporter.On or about October 30, 1972, Brunson submitted anapplication for a leave of absence to attend the funeral ofher uncle which was scheduled for November 1, 1972.Baker waspromptly advised that her application would begranted,ifpossible.On the day before thefuneral,however, Baker was advised that the leave she sought couldnot be granted.Actually,Brunson wasone of five employees in thesorting room who had requested leave to attend thisfuneral.The sorting room at the time was on a two-shiftschedule and had been on that schedule for about 2 weeks.Prior to that time the sorting room had operatedon a one-shift basis.Santee took the position that the release of fivesorting roomemployees to attend the funeral would sointerferewith the sorting room function as to throw theremainingoperations of the plant, all of which handled theproduct initially processed by the sorting room, out ofphase.Accordingly, the request of all five employees forleave wasdenied.Brunson soughta further explanation of the denial andher supervisor, Robert Baker, told her that the instructionshad come from up front and that the leave could not begranted. Brunson suggested that the reason was because ofthe Union but no reply was made. On the following day,however, the day of the funeral, Brunson did not show upfor work and went to the funeral anyway. This was onNovember 1. On the following day, pursuant to standardpracticeforunexcused absences, she reported to thepersonneloffice and was informed by Baker and PersonnelDirector McMakm that she was discharged for taking offwhen permissionhad been denied.General Counsel contends that the real reason for thedischargewas Brunson'sknown union sympathy andactivity. In that regard, it is urged,inter alia,thatBrunson'sprevious requests for leave had been honored; that this onewas denied because of her union sympathies; that theentire sorting department had been closed down on twoprevious occasions for funerals; that she had even offeredto switch shifts with other employees to attend the funeral,a technique that had been allowed before; and that threeother employees, who were known to be against the Union,were permitted to attend the funeral on November 1.Upon analysis of the foregoing and other facts of record,these considerations lose their surface appeal. Baker'sprevious requests for leave had been honored but knowl-edgeof her union activity did not occasion a change. Onthe contrary,Brunson waspermitted to take leave on twoearlieroccasions after Santee learned of her unionadherence.Moreover, five sorting-room employees weredenied leave for November 1, and there is no indication, asto three of the five, of union sympathy or adherence. Thetwo prior instances when the sorting-room operations wereclosed down completely for funerals were cases where ason and a daughter of individuals currently employed bySantee had died. Brunson's uncle was not an employee ofSantee.There was no showing that the needs for sorting-room production were critical on those occasions. In theinstant situation Santee was operating its sorting room on atwo-shift basis and the granting of the five leaves requestedwould have reduced the shift complement from 13 to 8.Brunson's claim that she had arrangements to switch shiftsso she could attend the funeral rests largely on her ownuncorroboratedassertionbut,more particularly, themanagement decision to treat all five applicants for leavealike is hardly open to valid criticism. Finally, the fact thatthree other employees were allowed to attend the funeral islessthan persuasive in that they came from otherdepartments of the plant where the production situationcould have differed substantially.The critical fact here in my view is that five employees inthe sorting room requested leave, leave was denied to allfive, and one of the five openly defied the denial of leaveand took the day off anyway. In the face of this open andknown insubordination and defiance,the action of Santeeinmeting out the penalty of discharge was whollyforeseeable.Moreover, were added justification required,the record establishes that Brunson had previously beencriticized for shortcomings in her performance and had,indeed, received a final warning on the occasion of hermost recent dereliction that any other violation wouldresult in her discharge.To discount. all these considerations and conclude thatBrunson's discharge on November 2, 1972, was attributa-ble to her union sympathies and activities would under thecircumstances presented be sheer speculation and whollyunwarranted on the record. I find that General Counselhas failed to establish that the dischargeof Brunson wasviolative of Section 8(a)(3) and (1) of the Act, as alleged.4.James NesmithJames Nesmith was discharged on November 7, 1972, onthe asserted ground that he had been absent from workwithout permission the previous weekend. The complaintalleges, and the answer denies, that Nesmith, like Cooper,Brown, and Brunson, was discharged for discriminatoryreasons in violation of the Act.Nesmith usually worked with employee Flint Brocking-ton as a two-man team in the maintenance departmentunder the supervision of Adam West. Their regular dutieswere to do outside maintenance and cleanup work.However, for a period of about 2 years Nesmith andBrockington were routinely asked to perform an additionalchore, specifically, the weekly cleaning of two compart-ments on the roof of the plant, identified as penthouses.The penthouses were part of the plant's ventilation and air-filtering systems designed to control humidity and removeparticles from the air in the plant. The penthouseleaningjob was important as well as difficult to perform, requiringthe services of two men for about 4 hours. Moreover, itcould be done only when the plant operations werecompletely shut down. Because the plant for the most partand during the period relevant here operated on a 6-dayschedule the cleaning was usually done on Sunday. WhenNesmith and Brockington were working in the penthouses, SANTEERIVER WOOL COMBING CO.,INC.539they fell under the supervision of Thomas King,mainte-nance foreman,and also reported to Shuler, a boileroperatorand watchman, who had responsibility for thepenthouses and, in turn, reported to Foreman King.The testimony of Nesmith, Brockington, and Kingestablishesthat the penthouse cleaning job, usuallyovertimework paid at overtime rates, was not part ofNesmith's and Brockington's regular duties. Instead, theusualprocedure was that King, himself or through Shuler,would ask Nesmith and Brockington to do the work. Inmost instancesNesmith and Brockington would accept theassignment.On occasion, however, they would indicatethat they wanted to be off for the weekend and King wouldarrange to assign thejob to others.The incident which triggered the discharge of Nesmitharose in sucha context. While some of the details are incontroversy, the essential facts are undisputed. On Novem-ber 2 or 3, Nesmith and Brockington informed Shuler thatthey did not want to clean the penthouses in the upcomingweekend because they wanted to go out of town. King waspromptly informed. King then checked the productionschedules for the plant and discovered that the plantoperations the coming weekend would not continue untilthe usual hour of midnight on Saturday but would shutdown on Saturday afternoon. This would make it possibleto do the cleaning job on Saturday instead of on Sunday.Accordingly,Kingdid not follow his usual practice offinding other employees to do the job. Rather, he decidedto ask Nesmith and Brockington whether, in view of thealtered operations schedule, they would change their mindsabout doing the cleaning job. This took place on Fridayafternoon, November 3. As King testified,Iwent to look for him [Brockington] before they[Nesmith and Brockington] knocked off to tell themthat they could do the job on Saturday night if theywanted to.King admittedly transmitted this information only toBrockington.Nesmith,King testified,was not withinearshot. Brockington acceded to King's suggestion.?Nesmith, as he had told Shuler and as Shuler had toldKing, went out of town over the weekend. Brockington,pursuant to his commitment to King, did go to the plant onSaturday. On the way to the plant, he stopped at Nesmith'shomebut Nesmith, of course, was not at home.Brocking-ton cleaned the penthouse most in need of cleaning. Theother penthouse was not cleaned.The following Monday, November 6, King discoveredthat only one penthouse had been cleaned. His check ofthe personnel records disclosed that Brockington had comein on Saturday but Nesmith had not. No action was takenrThere wassome conflictin the testimony at this pointBrockingtontestifiedthat King spoke to him twice on Friday afternoon, thatin the firstconversation he told King that his understanding from Shuler was thatotherswould dothe cleaningjob that weekend, but that onKing's secondappeal, Brockingtonsaid he would come in "becauseit looked like hewanted meto come in anyway."Kingtestified that Brockington's answerwas that "if we can doitSaturdaynight,we will comein and take care ofit."King testifiedthat he understood that Brockingtonwas speaking bothfor himself and Nesmith.Brockington,however, testifiedthatwhile hetalked to Nesmith laterthat Friday he said nothing to Nesmith aboutcleaning the penthouses.Icredit Brockington's testimonyin this regard.Brockingtoncould not know whether King had independently spoken toNesmith as to this matter However,concededly, King had not done so.thatday.But the following morning, November 7,Brockington and Nesmith were summoned to the plantpersonnel office and interviewed by King and EmploymentManager Cornell McMakin. Brockington was interviewedfirst.According to King and McMakin, Brockington statedthat he had told Nesmith to come in but that Nesmith hadgone out of town.8 Nesmith was then called into the office.King andMcMakin testified that they asked Nesmith whyhe had not come in on Saturday and that Nesmith repliedthat he had had to go out of town. This was, of course, ineffect what Nesmith had told Shuler the previous ThursdayorFridaywhen he indicated to Shuler, who in turnreported to King, that Nesmith would not be in thatweekend. Nonetheless, King and McMakin told Nesmithsome action would have to be taken. King and McMakintestified that they immediately reviewed the situation andinspectedNesmith'swork record which revealed thatNesmith had during the course of his employment receivedtwo warnings and three suspensions for the same type ofoffense.Accordingly,King and McMakin decided toterminateNesmith's employment and immediately dis-charged him.In an affidavit furnished to the Board during itsinvestigation and prior to the instant hearing, McMakmstated that the reason for the discharge of Nesmith was"for being absent without justification." At the hearingitself, the prior work record of Nesmith was cited as anadditional ground for the termination. Neither versionringsquite true. It is undisputed that Nesmith andBrockington asked Shuler to get someone to take theirplaces that weekend. Shuler testified that he told Nesmithand Brockington he would do this and so informed hissuperior,King.King knew, therefore, that Brockingtonand Nesmith were not coming in. He also knew, as his owntestimony shows, that it was not part of their regular job toclean the penthouses and that their doing so was only uponrequest and at their option. Indeed, it was only when hediscovered that plant operations would shut down early onSaturday that he decided not to recruit other employees todo the job and to see whether Nesmith and Brockingtonwould be willing to do the job if it could be done onSaturday. The effort succeeded in the case of Brockington.But, as King conceded, he never communicated withNesmith in this regard.9In these circumstances, it could certainly have come asno surprise to King that Nesmith went out of town onSaturday. That is what Nesmith had previously told Shulerhe was going to do and what Shuler had previously relayedtoKing.Moreover, the charge of absence "withoutjustification" is less than descriptive as applied to a tasksAs alreadynoted,Brockingtoncrediblyand forthrightly testified thathe had not told Nesmithto come inUnder thesecircumstances it strainscredulity to believe that at his interview with King andMcMakin,Brockingtonwould contrive a contrarystatementand one which wouldobviouslyput his friend and coworker in trouble I find that Brockingtondid nottellKing and McMakin that he had instructed Nesmith to come inon Saturday.9King testifiedthat hedid not thinkitnecessaryto speak to Nesmithalso because on similar occasionsin the past, word given to oneof the twoemployees would get to both. Howeverwarranted or unwarranted thisassumption on King'spart,itwas slender basis,as noted in the text,for thedrasticactionof discharge. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was not part of Nesmith's regularwork, which, asKing knew, was to be done purely at Nesmith's option andwhichNesmith had indicated he did not want to do.In addition, the belated attempt to buttressthe legitima-cy of the discharge by citingsimilar infractions inNesmith's previous work record is similarlywanting inmerit.The more surprising fact is that the penalty ofdischarge was not imposed on thoseoccasionsbut that itwas invoked in the instant situation where the charge ofdereliction onNesmith's part was without foundation.In this context General Counselurgesthat the reasonassignedby Santee was merely a pretext and was merelyseizedupon to terminate the employment of a unionadherent.As already stated, however, the burden toestablish antiunion motivation rests upon General Coun-sel.Nesmith was active in the Union, signed a union cardand attended union meetings. Santee knew of his activitiesin this regard.l° Indeed, Nesmith recalled that on at leasttwo occasions his supervisor in the maintenance depart-ment,Adam West, asked him if he had been to a unionmeeting and how big a crowd was there. Brockingtoncorroborated the testimony of Nesmith in this respect.Brockington testified that:[m]ost every meeting we had [West] asked us howmany was going and who they was there; and I wouldtellhim, you know, that I had gone and there was acrowd there;most of the time he asked James[Nesmith] that too.According to Brockington, West continued to make theseinquiries of him and of Nesmith right up to the day of theelection, but cautioned both employees not to mention thathe was making these inquiries.Nesmith came in for special attention about 2 weeksbefore the election when, as he testified, he was told byWest "to watch out, they have your name in the office; theleast thing you do, they are going to let you go." 11Nesmith, as already related, was let go less than a monthafter the election.On all the testimony and evidence relevant here, I amsatisfied that Nesmith, like other union adherents in thework force, was a target of Santee's hostility because of hisunion activities. I am further satisfied that the penthousecleaning incident on Saturday, September 5, provided whatSantee deemed to be plausible ground upon which topredicate the termination of a union adherent whommanagementdid not want to continue in its employ andthat Santee seized upon this as a pretext for his discharge.The fact that the assigned reason does not withstandscrutiny does not in itself establish the unlawful characterof the discharge, but as the Court of Appeals for the FirstCircuit long ago said in a frequently cited opinion, "theweight to be accorded inferences [of unlawful discharge] istoSantee challenges thispropositionand points out that when Nesmithwas questioned at the outset of his testimony about theseactivities, heansweredmerely that he attendedthe firstunionmeeting,signed a card, andthatwas "all I can remember now " Nesmith,however,likemost of theother Santee employees who testified at the hearing,was lessthan whollyliterate,quite timid in his role as a witness in a formal hearing,and notalways ableto cope with, or respondto, questionsput to him bythe severalcounsel.Nevertheless, it was veryclear from his later testimony, from thetestimony of Brockington,and from other evidence of record hereindiscussed,thatNesmith's activitieswereconsiderablybroader than heaugmentedby the factthat the explanation of thedischargeoffered bythe respondent did not stand upunderscrutiny."N. L. R. B. v. BirdMachineCompany,161F.2d 589, 592 (C.A. 1, 1947).Upon a preponderanceof the evidence in the record, Iconcludeand find thatin discharging James Nesmith onNovember 7, 1972,Santee violated Section 8(aX3) and (1)of the Act.12III.THE REPRESENTATION CASE(II-RC-3575)A.Backgroundand IssuesPursuant to a Stipulation for Certification Upon ConsentElection approved by the ActingRegional Director forRegion II on September14, 1972,a secret-ballot electionwas conducted under the supervision of the RegionalDirectoron October12 and 13,1972, among the employeesin thestipulated appropriate unit.13The Tallyof Ballotsprepared at the conclusion of the election showed that ofapproximately 269 eligible voters, 265 cast ballots of which152 were forthe Union,99 againstthe Union,and 14 werechallenged.The challenged ballots were insufficient innumber to affect the result of the election.However,on October20, 1972,Santee filed timelyobjections to conduct affecting the results of the election.Pursuant to his investigation the Regional Director onFebruary 9, 1973,issued his Report on Objections in whichhe overruled certain of the Santee's objections and directedthat theremaining objections be set for hearing. TheRegionalDirector also ordered that the hearing in thismatter be consolidated with the unfair labor practiceproceedingsin Cases 11-CA-5120 and -5130.As alreadynoted,theBoard issued a later orderexpanding the scope of the objections to be considered atthe consolidated hearing. The evidence adduced at thehearing relatingto theseveral objections is summarizedhereunder together with the findings and conclusionsbased thereon.1.Objection IThis objectionallegesthat the Union prevented theholding of a fairelectionby electioneering in the plantwhile the polls were open.SanteepresentedVirginiaBrockingtonand CiceroLambert aswitnessesin this regard.Brockington, anemployeeof Santeefor almost 6 years,was active on anemployee antiunioncommitteeand passed out antiunionleafletsduring theorganizational campaign.During theelection she served as observerfor the Company; CapersPringle served as observer for the Union. Their duties inthis regard entailed going together to the various depart-ments inthe plant to inform the employeesitwas time toinitially indicated and that Santee knew it.11AdamWest did nottestify.Icredit the testimony of Brockington andNesmith in respect to the conversations with West12The remedyappropriate for the unfair labor practices found hereinwill be set forth at the conclusion of this Decision13That unit is "All production and maintenance employees employedby the Employer [Santee]at its Jamestown,South Carolina, plant, butexcluding all office clerical employees,professional employees,guards, andsupervisors as defined in the Act." SANTEE RIVER WOOL COMBING CO., INC.vote.According to Brockington, she and Pringle wereinstructed by the Board agent conducting the election tostay together at all times, not to talk to employees, and justto tell them it was time to vote. Brockington testified thatwhileshe and Pringle were carrying out theirassignmentthey were together most of the time but that on occasionPringlewould drop behind, once as much as 20 feet.Pringle also,according to Brockington, waved to severalemployees and spoke to several employees but she couldnot hear what Pringle said.14 Brockington acknowledgedthat while Pringle and she were together Pringle never toldanyone how to vote. Brockington stated that she toldPringle several timeshe was not supposed to talk toemployees.She acknowledged, however, that she neverreported or mentioned Pringle's conduct in this regard tothe Board agent.Cicero Lambert, a supervisor in the scouring department,testifiedthat on the day of the election Brockington andPringlecame into his department, that three of hisemployees,SilasHamilton, Edward Myer, and OskerMazyck were standing at the entrance, and that he sawPringle shaking hands with these individuals. According toLambert, Brockington asked him in the presence of thegroup whether his people were ready to vote and he repliedthat they were. Thereupon, Lambert testified, Pringle aftera moment'shesitation jumped in front of Hamilton, Myer,and Mazyck, exclaiming, "Don't forget, vote my way."Lambert testified that Brockington was at this point some20 to 25 feet distant on her way back to the polling place.Capers Pringle, Hamilton, Myer, and Mazyck testified aswitnessesfor the Union. Pringle emphatically deniedmakingthe remark attributed to him by Lambert or,indeed,making any like remark to any employee. His onlycomment toemployees was "Good evening." He testifiedfurther that he and Brockington were rarely separatedwhilethey were performing their function as observers,that sometimes one or the other walked ahead but with agap of no more than 10 feet, and that Brockington had saidnothing to him about talking to employees. He acknowl-edged waving to employees and while initially denyingshakinghandswith employees, acknowledged whenconfronted with an affidavit he had submitted to the Boarda few months before the hearing that he may have shakensome hands.SilasHamilton and Edward Myers also testified as to theincident relating to Pringle's alleged remark that theyshould "vote my way." Both confirmed that Pringle andBrockington had come to the scouring department tosummonthe employees to vote. According to Hamilton,he, Edward Myer, and Osker Mazyck were present, Pringlesaid nothing about how they were to vote, and Pringle'ssinglecomment was a greeting, "how are you boys doing?"Hamilton testified that Supervisor Lambert was notpresent at this incident. Hamilton was not cross-examined.Edward Myers testified that the group consisted of himself,Hamilton, Mazyck and George Myers, brother of Edward.According to Edward Myers, Pringle made no comment14Pringle qualified this statement later when she recalled that Pringlesaid to one of the female employees in the combing department,"Hello,gtrhe,how are you doing?"15Osker Mazyck,who according to the testimony of all the witnesses541but did shake hands when he, Edward Myers, extended hishand to Pringle. According to Edward Myers, Lambertwas standing about 30 yards away during this incident.15Apart from minor and immaterial discrepancies in thetestimony of the severalwitnessesitappears that Pringledid exchangegreetingswithsomeof the employees, shookhands with one or more of them, and may have exchangedcommentswith employees. Standingalone, such evidencewould not establish that Pringle's conduct in this regardinterfered with the holding of a free election. Significant inthis regard is the fact that Brockington, while testifying atthe hearing as to her deep concern over Pringle's conduct,didnot at the time that conduct occurred deem itimportant enough to mention to the Boardagentconduct-ing the election.More critical is the testimony of Supervisor Lambert thathe heard Pringle tell three employees to "vote my way."Lambert's testimony in this regard was uncorroborated.Brockington testified that she did not hear the commentsmade by Pringle to the employees. Pringle denied makingthe quoted comment or any like comment to employees.More importantly, Hamilton and Edward Myers, whosetestimony impressed me as candid and who were moredisinterested than eitherPringle, a union representative, orLambert, a company supervisor, denied that Pringle madeany such comment, even though they were the individualstowhom Pringle, according to Lambert, addressed hisremarks.In sum,Ido not credit Lambert's testimony inthis regard.Accordingly, I find Objection I not sustained andwithout merit.2.Objection 2This objection is predicated on Santee's claim that theUnion made material misrepresentations of fact concern-ing its contracts at other locations.The relevant evidence here can be briefly summarized.Employee Earl Crawford, a welder, testifiedas a witnessfor Santee. He stated, in substance, that at a union hallmeeting held with Union Organizer Pope a week or 2weeks before the election, Pope had misrepresented, i.e.,overstated, the rates which welders and machinists receivedfrom Santee's sisterplant in New England with which theUnion had a contract. According to Crawford, Pope madefurther misrepresentations in this regard on the day beforethe election. Crawford testified that he had relayed theinformation which Pope gave him on these occasions to hiscoworkers in the machine shop but that the machine shopemployees had very little contact with employees in otherdepartments who were employed in different classifica-tions.Pope denied making any misrepresentations toCrawford in the meeting with Crawford at the union halland denied altogether meeting with or talking to Crawfordon the second occasion.Undisputed evidence establishes, however, that begin-ning early in the union campaign and thereafter the Unionfreely publicized to the employees considerable compara-was present,was subpenaedby the Unionbut did not appear at the hearing.George Myers,whom only EdwardMyers identified as having been present,was not called upon to testify. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDtive wagedata as between Santee andits sisterplant, thatSanteeknew of the Union's publications in this regard, andthat Santeehad all the wage information at its disposal atall times.Moreover, it is also undisputed that at ameetingof allthe employees in the machine shop, conducted on theday before the election, but following the time of thealleged secondconversation between Pope and Crawford,Santee through its supervisor, Jack Morgan, showed themachineshop employees a copy of the contract at the sisterplant including the rates for the machine shop classifica-tion.This is not a case, therefore, where a party to an electionmisstatesmaterial facts within its own special knowledgeundersuch circumstances that the other party or partiescannot learn about them in time to point out themisstatements.In the instantcase-assuming misstate-mentswere made-a sharply controverted issue whichneed not be resolved-Santee was admittedly aware fromthe beginning of the campaign of the Union's leaflets andpropaganda in this regard. Santee had the relevant data inits possession, and Santee could at any time, and did on theday before the election, enlighten the concerned employeesas to the correct facts concerning which misstatements mayhave been made.I find Objection 2 to be without merit. SeeUnited StatesGypsumCompany,130NLRB 901, 904 (1961) andHollywood Ceramics Company, Inc.,140 NLRB 221, 224(1962).3.Objection 416Objection 4 has to do with alleged threats to employeesand has reference to five separate incidents denominatedhereas 4A through 4E.4A. Threatto sue:The record clearly establishes that onOctober 5, 1972, a group of employees were handing out anantiunion leaflet at the entrance to the plant. The leaflethad on it a picture of E. S. Guerry, Jr., also known as"Boschey" and described him as having "a big mouth."The appellation had reference to an earlier prounion leafletwhich also had Guerry's picture, quoted him as supportingthe organizational campaign and cited hisearnings at aunionized plant.Among the employees handing out the antiunion leafletswereemployees Edward Butler and Leroy Wright whoweremembers of the in-plant antiunion committee.According to Butler and Wright, Union RepresentativePope,who at the time was, with others, handing outprounionleaflets inthe same vicinity, came over to wherethey were standing with a third employee, Willie Levine.Butler and Wright testified in substance that Pope toldthemthe in-plant committee was being sued but that thesuitwould be dropped if the Union prevailed in theelection. Levine did not testify. Butler and Wright furthertestified that they told fellow employees what Pope hadsaid.Pope and Guerry testified in the Union's behalf. Guerrystated that on the way back from work, he saw theantiunion leaflet being distributed and became angry whenhe inspected the leaflet. Guerry had not given the in-plantcommittee permission to use hispicture and,of course,resented being called a "bigmouth."Guerry testifiedfurther that he immediatelyinformedLeroy Wright andWillieLevine-Guerry could not identifythe thirdemployee who was there-that he wasgoing to see anattorney.Guerry stated thathe then also informed Popethat he wasgoing to seea lawyer and that hethen left thearea.Butleracknowledged that he had seen Guerry in theareaduring this period.Pope's testimony corroborated that of Guerry. Thus,Pope testified that Guerry had talked to himabout seeingan attorney and that Guerry had told Wright and a coupleof fellows standing out there that they had better have alawyer. Pope further testified that upon Guerry's depar-ture, he himself went over to Wright and theothers andtold them that "Boschey" [Guerry ] was reallyupset andwas goingto see a lawyerto seeifhe couldfile suit.According to Pope, he saw Guerry a few days later,soughtto dissuade Guerry fromfiling suit,and, subsequently,informed Wright and Butler that they had nothing to worryabout.There are, not unnaturally, inconsistencies and contra-dictions in the foregoing versions of what actuallyoccurredand precisely what was said. However, on the basis of thecomposite testimony and on thebasis of undisputed factsincluding the nature and contentof the antiunion leaflet, itappears that the following occurred: Guerry was obviouslyangered at the unauthorized use of his picture and moreparticularly at the characterization that he had a "bigmouth," and Guerry did talk aboutseeinga lawyer andsuing.It iswholly probable thathe expressed thesesentiments toWright,Butler,and Levine who weredistributing the leaflets, and also to Pope whowas in thevicinity. It is also wholly probable also that Pope wouldhave conversed with Wright,Butler, and Levine about thisdevelopment. I find that thisis essentiallywhat occurred.The only other conceivable explanation is that Pope "outof the blue" suddenly improvised the idea that he wouldthreatenWright, Butler, and Levine with a lawsuit with nosuggestion as to what sucha lawsuitwould be based on.This I find quite incredible and wholly unlikely.Accordingly, I conclude that this is no more than asituation where Guerryas anindividual was provoked andlet it be known that he was going to see a lawyer, that Poperepeated what Guerry had said, and that Wright,Butler,andLevinewere cognizantof the entiresituation.Accordingly, I conclude and find that there is nobasis foran allegation that the Unionwas threatening a lawsuit tocoerce the employees concerned into voting for the Unionor that Butler or Wright could reasonablyso conclude.Objection 4A is not substantiated.4B. Threats of loss of workunless unioncards signed:Therelevant evidence here derives from the testimony ofemployees Samuel Brown and LeviSumter,witnesses forSantee, and of Union Representative Pope for the Union.SamuelBrown testified that on the day before the election,he was handing outantiunionpamphletsat the plant gate.Levi Sumter, a fellow employee, and John Rembert, acollege student employee whohas sincereturnedto college,16Objection 3 was withdrawn by Santee while the matter was stillpending before the RegionalDirector. SANTEE RIVER WOOL COMBING CO., INC.543werewith him. Accordingto Samuel Brown, he had a shortconversation with Pope in the presence of Sumter andRembert. Pope at the time was in the same area handingout union literature. Samuel Brown testified that he toldPope he had signed a union card but was not going to votefor the Umon, and that Pope replied that if Brown didn'tvote for the Union and the Union got in, Brown wouldn'thave a job. Levi Sumter testified that he, Samuel Brown,and Pope were comparing their respective leaflets at theplant entrance when Pope told Brown that "if he didn'tsign a unioncard, that he won't be able to work there afterthe Union wins."Pope acknowledged that he had talked to Brown on theday before the election and that Sumter had been present.According to Pope, the situation was a customary one inwhich the pro- and antiunion groups were passing out theirrespective leaflets, and reading each other's leaflets, whenSam Brown approached and asked whether the Unioncould get an employee's job back for him if he lost his joband had not signed a union card. Pope replied that in sucha situation"one of the things we have to prove for thecourt is that the person was for theunion;and the fact thatthe company knew it; and if the person had never signed aunion card, it would be kind of hard to prove that theperson was for the union."Relevant in this connection also is the evidence firmlyestablished in the record that all of Santee's employees hadbeen specifically advised by top management in a series ofmeetings held throughout the organizational campaign thatSouth Carolina was a "Right-to-Work" state and thatunionmembership, affiliation, activity, or lack thereofcould not be a condition of employment under anycircumstances. Under these circumstances it strains credul-ity to believe that Pope, a sophisticated union representa-tivewould have made the statement attributed to him bySamuelBrown and Levi Sumter. Rather it is moreprobable, and I find, that the conversation arose in themanner and took the form which Pope described. Moreo-ver,even assuming that Pope did not express himselfunambiguously or that the purport of his remarks couldhave been misunderstood by Brown or Sumter, the impactof his comments upon a free election would have beennegligible in view of the careful and scrupulous briefinggiven by Santee's top management to all the employees ofthe impact of South Carolina's "Right-to-Work" law.I find that Objection 4B has not been sustained.4C.Threats that union card signers would have moreauthority and seniority than nonsigners:This allegation ispredicated on the testimony of Mattie Lee Phillips, awitness for Santee, who had a 15-year record of employ-ment with the Company. Mattie Lee Phillips proved to be asomewhat difficultwitness and required considerableprodding even by counsel for Santee. However, shetestified in substance that she was visited at her home onSeptember 14, 1972, by two union representatives, one ofwhom she wasable to identify as Al Motley. According toher, these union representatives told her what they woulddo if they could get into the plant. Asked by Santee counselwhether the union representatives said anything aboutunion cards and what would happen if she didn't sign acard,Phillipsreplied that they said they could pullnonsigners off their jobs if the Union got in. In response toa further question as to whether anything was said aboutseniority,Phillips replied that the union representativesstated that"the ones up above us would have the mostseniority."According to Phillips,she was soupset by thevisit,she had to go to the doctor for treatment.However,with respect to the visit itself and the statement allegedlymade to her at that time,she testified that she"learnedbetter" at a meeting Miklaszewski, Santee's president,conducted a few days later and that several fellowemployees in whom she had confided told her not toworry, that "they didn't believe anyone could do such asthat."The twounion representatives who visited Mattie LeePhillips on September 14 were Al Motley and GeorgeKiser.Their testimony concerning this visit, given separate-ly,iTwas extensive and detailed.A review of thattestimony, consistent in all respects,and corroborated insigmficant particularsby thetestimony of Phillips herself,satisfiesme that the visit was cordial andfriendly, that nothreats were made relating to pulling nonsigners off the jobiftheUnion came in,and that no threats were maderelating to seniority, even assuming that Phillips' testimonyas to what was said concerning seniority could beconstrued as a threat. I credit the testimony of Motley andKiser as to what occurred in their September 14 visit toMattie Lee Phillips.Moreover,even assumingarguendothat Phillipsmisunderstoodthe tenor ofstatements madeby Motley and Kiser, her own testimony establishes thatany concern she may have had in that regard was within afew days allayed by Santee's president, Milaszewski, andby fellow employees in whom she confided.Ifind that Objection 4C has not been substantiated.4D. A further threat that an employee would lose his job ifhe did not signa unioncard:Apart from the testimony ofMattie Lee Phillips, already considered, and the testimonyofWillie Tom Brown, treated below, it is not apparent, nordoes Santee indicate in its brief,what evidence is tenderedin support of this allegation. Accordingly, I find Objection4D to be without support in the record.Objection 4E. Threatthatthe refusalto sign a union cardwould result in not gettinga raise ifthe Union gotin:WillieTom Brown, a Santee employee for about 5 years, testifiedthat he received a visit at his home about 2 weeks beforethe election by an individual who claimed to be a unionrepresentative. Brown could identify the individual only as"a large tall man,"did not know the man'sname, andstated that he never saw the man before or since.According to Brown,the individual identified himselforally,showed him no written or paper identification andtold him merely that if he didn't signa unioncard, he"wouldn't get no raise."The lack of any further identification and the paucity ofdetail in Brown's testimony furnishes too flimsy a pretextfor a finding that an authorized representative or agent oftheUnionmade the threat in question assuming such athreatwas made.Moreover, with respect to the severalITA motion for sequestrationofwitnessesmade by Santee at theopening ofthe hearingwas grantedand applied throughout this consolidat-ed proceeding. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements allegedly made in the various instances hereconsidered,the impact of such statements,even if made,must be appraised in the context of the extensive meetingsadmittedly conducted by management officials with all theemployees throughout the organizational campaign,stress-ing the South Carolina "Right-to-Work" law and theconsequent inability of the Union,even if it prevailed inthe election,to affect adversely the terms and conditions ofemployment of Santee's work forceby theimposition ofunion membership or affiliation requirements.Accordingly, I find Objection 4E to be withoutmerit.184.Objection identified under the heading "OtherReasons"This objectionrecitesthat the Union purposelymisrepre-sented the employment status of Capers Pringle to theother employees by falsely stating that Pringle had beendischarged for union activities when the Union knew thatPringle had not been discharged but was on a medicalleave of absence.Nehemiah Hamm,a witness for Santee,testifiedondirectexaminationthat on October 11, 1972, the nightbefore the Board-conducted election,he was at a unionmeeting attended by about 60 people;that it was therestated that Capers Pringle had been fired and was ineligibleto vote and get his job back; and that the Union saidPringle would get his job back.On cross-examination,Hamm,admittedly a member of and active in the in-plantantiunion committee,persisted in his testimony that thestatement at the meetingwas thatPringlehad been fired,although Hamm had apparently used the word "laid off"in that connection in an earlier affidavit he had submittedto the Board.Hamm admitted, however,that no one saidat the meeting that Pringle's termination was because ofunion activity.Pringle,who was also at the meeting,gave his account ofthe events relevant here.According to Pringle, UnionRepresentative Pope announced at the meeting that he,Pope,had filed an unfair labor practice charge in Pringle'sbehalf and that if enough evidence could be found, theFederal government would give Pringle his job back withbackpay.Pringle deniedthat anythingwas said at themeeting about his being"fired"by Santee.Pringle testifiedfurther that he himself had spoken at the meeting insupport of the Union.On cross-examination Pringleconceded that mention might have been made at themeeting about his being"fired,"but that he could notrecall such a statement.UnionRepresentative Pope also testified as to theOctober 11 meeting.According to Pope,those present wereinformed that Pringle would serve as an observer in theelection the following day, but Pope stated that nothingwas said about Pringle having been fired.In connectionwith the unfair labor practice charge filed in Pringle'sbehalf,19 Pope said he followed his usual routine in suchsituations,that is,he explained to the people what couldhappen in the event of a Board investigation;he gave theemployees no assurances;but stated that if the Boardfound enoughevidence,"one of the rewards would beputting [Pringle]back to work, his backpay,and expensesand thingsof that nature."In additionto the foregoing testimony,certain otherrelevant facts were stipulated or are undisputed.Pringle'slast day of employmentat Santee was June 29, 1972, atwhich timehe was given a medical leave of absence. Laterin July or early August 1972 the Union filedan unfairlabor practicecharge with the Board in Pringle'sbehalfalleging thathis terminationwas violative of the Act. TheUnion withdrew thatchargein earlySeptember when itlearnedthatPringle had not been terminated but was onmedical leave of absence.Nevertheless,on October 11,1972, the Union fileda second charge making the identicalallegation as to Pringleset forthin the earlier charge.Pope explainedthe filingof thesecond charge on theground thatitwas intended to preclude a challenge bySanteeto Pringle's right to voteand act as union observerin the election the following day. Pringle's rightto act asobserver wasnot challenged nor washis rightto vote. Heperformed bothfunctionsand thesecond charge waspromptly withdrawn.On the basis of the evidence in the record,summarizedherein, it appears,and Ifind, that while theUnion madeno express statementat the October11meeting thatPringlehad been dischargedforunionactivity,thestatementsthat were made certainlylent themselves to aninterpretation by the peoplepresentthat such might be thecase, that a charge had been filedin Pringle'sbehalf, andthat if agovernment investigation disclosed enoughevidence,Pringlemightbe returned to his job withbackpay. The Union knew at this time that Pringleactuallywas on a medical leave of absence. However,Pope did notcommunicatethis information to theemployees at themeeting andthe brief interval between themeeting on thenightof October11 and the election on the following dayaffordedSantee noopportunity to apprisethe employeesof the true situation. Under thecircumstances Pope'sexplanationthat the filing of thesecond charge was reallydesignedto precludea challengeto Pringle's status as anobserveror asa voteris somewhat suspect. Moreover, nosuch explanation was vouchsafed at the meeting.In sum,itappears and Iconclude that the Unionpromoted, or atleasttolerated, a misconceptionamong thepeople at the meetingas to Pringle's true employmentstatusand thatthe timingof the Union's action precludeda responseby Santee tothat situation.On thisbasis Santeeargues thatitsobjectionis valid,and thatthe election inwhich the Union prevailedshould be set aside. In Santee'sview, the Unioncreated a false image of a callous employerand this imagecould not helpbut influence the employeesand must havehad asignificant impact upon the election.Santee cites in support of its position the decision of theBoardinWeslock,DivisionofToolEngineering andisObjection 4F, as originally filed, had to do with a threat of bodilyOrderreviewingthe Regional Director's report foundno warrant for furtherharm made to an employee by a fellow employee and with a shot fired intoconsideration of this objectionand Santeemakes no furtherreference toan employee's home by a neighbor. The Regional Director in his report onthismatter.objections found no probative evidence to establish union responsibility for19As later noted,an identical charge had been filed earlier and had beenthis conduct and overruled this objection. The Board in its Decisionandwithdrawn. SANTEE RIVER WOOL COMBING CO., INC.Research Corporation,199 NLRB 549 (1972),involving asimilar representation.The situations are not comparable,however,and it iselementary that in the infinitely varied situations that arisein election cases,a purely mechanical application ofprecedents can result in substantial injustice.To set asidean election of a bargaining representative because of awooden application of precedents can be as drastic anemasculation of employee rights guaranteed by the Act asto foist upon employees a representative they have notfairly and freely chosen.InWeslockthe Board concluded that the misrepresenta-tion theremade created the impression among theemployees that the employer had a"callous" disregard foremployee rights and it was reasonable to conclude that this"must have had a significant impact on the employees....No such conclusion is warranted in the instantcase.As adequately shown here, the organizationalcampaign here was intense and prolonged.From the outsetthe employees were besieged with propaganda fromadherents of the Union,from the in-plant antiunioncommittee,and from the employer.Santee's campaign wasorganized,systematic,and thorough reaching all theemployees by literature,letters,pamphlets,and personalinterviews by supervisors.This was,of course,Santee'sright so long as it observed lawful limits in its efforts. ButSantee did not observe those lawful limits.As shownherein,Santee'smanagement hierarchy,including itspresident,Miklaszewski,engaged throughout the campaignin unlawful interrogation, threats,and related conduct tofurther its opposition to the organization effort. Inaddition,it terminated several union adherents and in twoor these instances it has been found herein that theterminations were motivated by antiunion considerations.In the circumstances,the proposition that the events atthe October 11 meeting would have made a critical changein the attitude of the employees toward Santee is simplynot tenable. At worst,itportrayed a situation where stillanother union adherent may have been unjustly terminat.ed.This is not, of course,to condone,in any way, theUnion's conduct in this regard.The critical issue,however,iswhether that conduct can be said to have had anappreciable impact on the election.On this record I findthat it did not, and I find further that the instant objectiondesignated under the heading"Other Reasons" has notbeen sustained.B.Conclusions as to the Representation ProceedingSummarizing the findings herein, I find and concludethatSantee has failed to sustain its objections by apreponderance of the evidence in the record, and that itsobjections should be, and are, overruled. Accordingly,pursuant to the directive governing this aspect of theconsolidatedhearing, the representation case will betransferred to the Board for further appropriate action.20 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National LaborRelationsBoard, thefindings,conclusions, and recommended Order hereinshall, as provided inCONCLUSIONS OF LAW5451.By coercively interrogating its employees concerningunion activities, by threatening them with reprisals forengaging in such activities and by creating the impressionamong its employees that their union activities were undersurveillance, Santee violated Section 8(axl) of the Nation-al Labor Relations Act, as amended.2.By discharging employees Joe Brown and JamesNesmith, Santee violated Section 8(aX3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Santee did not violate the Act in the other respectsalleged in the consolidated complaint issued herein.5.The Union did notengagein conduct interferingwith the employees' freedom of choice in the electionconducted on October 12 and 13, 1972.REMEDYIn addition to directing Santee to cease and desist fromthe several unfair labor practices found,the character andscope of the violations makes appropriate a further orderdirecting Santee to refrain from infringing in any mannerupon the rights guaranteed its employees in Section 7 ofthe Act.Affirmative relief is also appropriate here. Accordingly,Santee will be directed to reinstate Joe Brown and JamesNesmith to their former jobs or,if suchjobs no longerexist, to substantially equivalent jobs,and to make theseemployees whole for earnings lost as a result of theirwrongful terminations from the date of such terminationsto the date of Santee's offer of reinstatement, less theirrespective net earnings during such period.Backpay shallbe computed in the manner prescribed in F. WWoolworthCompany,Inc., 90 NLRB 289 (1950),and interest shall beadded as prescribed inIsisPlumbing&Heating Co.,138NLRB 716 (1%2). Santee will preserve the recordsnecessary to effectuate this purpose and will furthercomply with the customary posting and giving of notices.Finally,I shall recommend that the objections urged inCase 11-RC-3575 be overruled and that the Board, upontransferral of this matter,take such further action as isappropriate.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act, I recommend the following:ORDER 20Santee River Wool Combing Company,Inc.,Respon-dent herein,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating any of its employees con-cerning union activities or threatening its employees withreprisals for engaging in such activities.(b) Creating the impression among its employees that itis exercising surveillance over their union activities.Section 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes. 546DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Discharging,or otherwise discriminating against, anyemployee for supporting TextileWorkers of America,AFL-CIO, or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary andappropriate to effectuate the policies of the Act:(a) Offer Joe Brown and James Nesmith immediate andfull reinstatement to their former jobs or, if such jobs nolonger exist,to substantially equivalent jobs withoutprejudice to their seniority or other rights and privileges,and make Joe Brown and James Nesmith whole for theirlost earnings in the manner prescribed in the section of thisDecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Jamestown, South Carolina, copiesof the attached notice marked "Appendix." 21 Copies of thenotice, on forms provided by the Regional Director ofRegion 11, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter in conspicu-ous places including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bytheRespondent to see that the notices are not altered,defaced or covered by any other material.(d)Notify the Regional Director, in writing, within 20days of the date of this Order, what steps Respondent hastakento comply with said Order.IT IS ALSO ORDERED that the consolidated complaintherein be dismissed insofar as it alleges violations of theAct not specifically found herein.IT IS FURTHER RECOMMENDED that the objections filed inCase 11-RC-3575 be overruled and that the Board takesuch further action as is appropriate.21 In the event the Board'sOrder isenforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read "PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing anOrder of the National LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTthreaten our employees with harm orpunishment for engaging in union activities or coercive-ly question them about such activities.WE WILL NOT create an impression among ouremployees that we are exercising surveillance over theirunion activities.WE WILL NOT discharge or take other action againstour employees because of their activities in support ofTextileWorkers Union of America, AFL-CIO, or anyother union.WE WILL NOT interfere in any other manner with theright of our employees to engage in organizationalactivity orcollective bargaining or to refrain from suchactivity.WE WILLoffer the individuals named below their oldjobs back and we will pay them for the earnings theylost because we discharged them.The individuals areJoe Brown and James Nesmith.SANTEE RIVER WOOLCOMBING COMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withits provisions may be directed to the Board's Office, 1624WachoviaBuilding,301NorthMainStreet,Winston-Salem,North Carolina 27101, Telephone 919-723-2383.